Before Charlton,.Judge.
John Carnochan states in his petition, that Thomas B. McKinnon, late of the county of Glynn, departed this life possessed of, and entitled unto a considerable estate both real and personal, without having made or executed any last will or testament: That the petitioner being a creditor ofthe deceased, and being also authorized by almost all the other creditors, as well as by the brother and nearest of kin of said deceased, applied to the honourable the court of ordinary, for the said county of Glynn, through their proper officer, the clerk of said court, J. Saunders, Esq. for a citation in the usual form, calling upon all and singular the creditors and kindred of the said deceased, to show cause at a certain day therein to be expressed, why administration should not be granted to your petitioner in due form of law. But that the said John Saunders refused to do so. Upon this statement of facts, the petitioner prays for a rule to show cause, why a writ of mandamus should not be directed to the said John Saunders, requiring him to issue a citation to the petitioner in the manner prescribed by law. And it is ordered, that the said John Saunders, Esq. clerk ofthe court of ordinary of Glynn county, do show cause, at the court house in the city of Savannah, en Monday, the 22d August, at 10 o’clock, A. M. of that day, why a writ of mandamus should not be granted as prayed for by the petitioner. And it is farther ordered, that a copy of this rule be served on the said John Saunders, ten days previous to the return of this rule.